COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  IN THE INTEREST OF I.K. AND E.K.,               §               No. 08-22-00055-CV
  CHILDREN,
                                                  §                  Appeal from the
                        Appellant,
                                                  §                383rd District Court

                                                  §             of El Paso County, Texas

                                                  §               (TC# 2019DCM7783)

                                                  §
                                             ORDER

       Pending before the Court is Appellant’s Motion to Suspend Briefing Deadline. After

further consideration, the motion is GRANTED. Therefore, the Court ORDERS the Court Reporter

for the 383rd District Court of El Paso County, Texas, to file the supplemental reporter’s record

with this Court on or before December 14, 2022. The Appellant is to make the necessary

arrangements with the Court Reporter to have the supplemental filed with the Court. The

Appellant’s brief will be due fourteen days after the supplemental reporter’s record is filed.

       IT IS SO ORDERED this 29th day of November, 2022.


                                              PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.